Citation Nr: 1540014	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Seattle, Washington.  

In September 2011, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This matter was remanded by the Board in August 2012 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  Additional medical records and Social Security Records were obtained following the 2012 Remand.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include bipolar disorder and PTSD, that is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained, to the extent possible.  Attempts to obtain private records from Pawtucket Memorial Hospital, Harborview Medical Center, Family Enrichment Center of Seattle, Dr. Caloff, and Slater Hospital in 2013 were unsuccessful.  Dr. Knauss indicated the Veteran's chart had been destroyed but submitted a record of his office visits from June 1997 to January 1999 with a diagnosis code of 300.15.  Records obtained from the Social Security Administration included a letter from Dr. Krauss dated in December 1998, a letter from Dr. Caloff dated in October 1996, and hospitalization records from Slater Hospital and Harborview Medical Center.   

In connection with his original claim, the Veteran was provided VA examinations in 1994 and 1995.  An examination was not done in connection with the reopened, current claim; however, it is not required.  In the 2012 Remand, the Board instructed the RO to schedule an examination if there was any corroboration of the alleged in-service assault.  To be discussed in greater detail below, there is none.  There is no duty to provide an examination where there is no credible evidence of an in-service event.  Here, again, in more detail below, the Veteran's lay statements as to the in-service event and the alleged psychiatric symptoms during and after service are not credible, and there is no objective evidence otherwise corroborating the alleged assault.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Post-service treatment records reflect that from 1983 to 2012 the Veteran has been diagnosed with a number of acquired psychiatric disabilities, to include personality disorder, dissociative identity disorder, factitious disorder, PTSD, major depressive disorder, paranoid delusional disorder, bipolar disorder, alcohol dependence/withdrawal detox status, and anxiety.  None of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a), and there is no history of a psychosis, which is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's alcohol dependence/withdrawal detox status on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

Where, as here, a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he suffered from a military sexual assault.  He contends in a February 1995 statement that he was incarcerated in-service.  While serving his sentence, he was physically raped and assaulted by staff sergeant R.F., who was on duty that day as a security guard, in September 1978.  This event was reported to LCPL J. M., but the incident was never reported to the commanding officer of the facility.  No counseling of any type was ever offered or any help at all.  He states he only finally has come to the point of being open and truthful with these facts to his doctors.  He avers in a July 2007 statement that he was in the bathroom when he was attacked and raped by an unknown staff sergeant on duty at Camp Lejeune Correctional Facility.  He further states he reported the incident to a duty officer and Lt. W.F., but no log entry was made or reported to his knowledge.  He did not seek rape crisis treatment upon release from incarceration.  He elaborated in an August 2008 statement that in-service he was charged with possession of marijuana and insubordination to a senior petty officer.  He was given one year hard labor.  While incarcerated, he was subject to sexual abuse by a marine sergeant who was on duty at the facility.  The following three witnesses were aware of the incident, D.R., Lt. W.F., and LCPL W.M.  His nightmares began immediately after the incident.  He has sought treatment since 1981, and continues to receive treatment to this day.  

He further elaborates in his March 2009 substantive appeal stating there was at least one person who witnessed the event, D.R., who reported the incident to Lt. W.F., who refused to make a log entry or refer the Veteran for a physical examination and advised D.R. and the Veteran to be silent because the Veteran would be harassed and it would damage the Veteran's record.  The Veteran further states he did not know the name of his attacker, but knew he was a Marine staff sergeant in charge of prisoners.  He notes the incident exacerbated his mental illness.  During his September 2011 hearing, he states it was approximately late summer, early fall of 1977.  He was sentenced to a year incarceration for marijuana possession.  While incarcerated, he was physically assaulted by a staff sergeant while in the restroom and raped.  There was one eyewitness, but due to his intimidation and fear of reporting, he did not submit a formal statement to the events he witnessed.  The Veteran stated he reported the events to three people, Lt. W.F., D.R., and W.M.  Once discharged from service, he suffered paranoid states and bursts of anger.  Starting in the mid 1980's, he sought help.  He did not know what PTSD was at the time.  

After review of the lay and medical evidence of record, the Board finds that the Veteran's service connection claim must be denied.  

The service treatment records, which are complete, are absent complaint of, diagnosis of, or treatment for psychiatric problems during service.  His January 1979 separation examination notes the Veteran had a normal psychiatric evaluation.  

Although evidence of behavioral changes following a claimed assault may constitute credible evidence of the event, that is not shown here because the service personnel records show prior to his alleged assault, the Veteran was disciplined several times.  He received nonjudicial punishment in July 1978 for possession of marijuana and threatening a senior officer.  He then underwent a general court martial for reckless driving and assault in May 1978, and was sentenced to confinement at hard labor for one year.  However, the sentence was later reduced to nine months and he was then discharged in January 1979.  According to the Veteran, his alleged in-service assault did not occur until after he was incarcerated for these disciplinary incidents.  Therefore, his behavior prior to the incarceration cannot serve to verify the alleged rape.  

It is for this reason, as well, that any decline in performance would have to occur contemporaneous or subsequent to the alleged rape to potentially corroborate the incident.  Here, the Veteran's final performance record during his confinement actually showed ratings higher than those shown prior to his confinement.  In fact, lower performance ratings were shown back to early 1977, long before the Veteran alleges the rape occurred.

Therefore, the evidence contemporaneous to service shows no psychiatric symptoms or behavior changes during service, which weighs against the credibility of the Veteran's report of military sexual trauma and psychiatric symptoms during service.  The Board has been careful to rely only on an absence of psychiatric symptoms or behavioral changes or relevant complaints during service, and not to rely on an absence of reporting of the claimed in-service personal assault event(s).  See AZ v. Shinseki, ---F.3d ----, Nos. 2012-7146, 2012-7048, 2013 WL 5420978 (Fed. Cir. September 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported). 

Turning to the Veteran's credibility, the Board finds the Veteran is not a credible historian.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistency.  

First, the Veteran has provided inconsistent accounts of the alleged in-service sexual assault.  Initially during his November 1994 VA psychological evaluation he reported he was assaulted by a sergeant, who was later named Sergeant F.  The Veteran further reported he had remembered the rape incident in detail before, but had not been able to recall the name of assailant until he underwent hypnosis and age regression.  In a February 1995 statement he claimed he was physically raped and assaulted by staff sergeant R.F in September 1978.  During his April 1995 VA examination he reported that the incident involved a guard who allegedly raped him while the other inmates were out on an exercise program.  The Veteran elaborated on the details of the assault in a July 2007 statement, noting he was in the bathroom when he was attacked and raped by an unknown staff Sergent on duty at Camp Lejeune Correctional Facility.  He further stated in an August 2008 statement that he was subject to sexual abuse by a marine sergeant who was on duty at the facility.  And avers in his March 2009 substantive appeal that he did not know the name of his attacker, but knew he was a Marine staff sergeant in charge of prisoners.  Finally, he states during his September 2011 hearing that in approximately late summer, early fall of 1977, he was physically assaulted by a staff sergeant while in the restroom and raped.  The Board finds that not only have the details of the incident changed, but the date of the attack, the location, and whether he knew his alleged attacker also changed.  The inconsistencies in the Veteran's accounts over the course of the appeal regarding the alleged in-service sexual assault are significant and unlikely to be the product of mere differences in the retelling of the same story.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Second, the Veteran's statement as to whom he reported the alleged assault has been inconsistent.  In a February 1995 statement he stated he reported the alleged assault to LCPL J. M., but the incident was never reported to the commanding officer of the facility.  In a July 2007 statement he notes he reported the incident to a duty officer and Lt. W.F.  In an August 2008 statement he states the following three witnesses were aware of the incident, D.R., Lt. W.F., and LCPL W.M.  In his March 2009 substantive appeal he states there was at least one person who witnessed the event, D.R., who reported the incident to Lt. W.F.  And finally during his September 2011 hearing he states there was one eyewitness, but due to his intimidation and fear of reporting, he did not submit a formal statement to the events he witnessed.  He further states he reported the event to three people, Lt. W.F., D.R., and W.M.  Throughout the appeal period, the Veteran has not only changed whom, but the amount of people he told about the alleged assault.  Thus, further weighing against his credibility.  

Third, the Veteran's statements as to his symptoms after the alleged assault (that is - his psychiatric history) have been inconsistent.  Although he now states he has had continuous symptoms since service, that is not corroborated by the medical records.  The earliest VA records are dated in 1983.  In January 1983 he sought treatment for violent behavior.  It was noted his first mental health hospitalization had occurred earlier that year, in February 1983, and he reported a history of five months of psychiatric treatment.  The July 1983 VA treatment record notes the Veteran presented with complaints of increased sleep, social withdrawal, refusal to eat and allegedly mute for two weeks.  The precipitating events were identified as unemployment, worried about critically injured five year old son, future of relationship with girlfriend, conflict between father and girlfriend, debts and pending eviction.  He reported his military service was as a medical corpsman (phlebotomist).  He stated that his wife left her period of military service prior to the Veteran, taking their son to live in Wisconsin, but he did not want to live there after his period of service, so they got divorced.  He reported a history of psychiatric symptoms after being fired from his job in early 1983.

After he filed his claim for VA compensation in September 1994, he began to allege a long history of psychiatric symptoms to include attributing his current psychiatric symptoms to the alleged assault in-service and other causes.  During his October 1994 VA psychiatric evaluation the Veteran reported he had never had treatment for a mental disorder and stated if his current blindness was related to PTSD it was because of losing his parents at an early age, not due to any trauma related to his military experience.  He further stated his service was unremarkable, he enjoyed being in the Navy, and wanted to reenlist, but only received the option to go to Japan, which he did not want to do.  During his April 1995 VA examination, the Veteran reported his symptoms began 17 years ago.  A September 1995 VA treatment record notes the Veteran reported he felt his current problems had their roots for 20 years and either stem from military trauma of the assault he experienced in prison or something of a paranormal nature, either alien abduction or spiritual demons, as he was in a religious cult for a while.  An August 2002 VA treatment record notes the Veteran reported no prior sexual abuse.  An April 2008 VA treatment record notes the Veteran reported he had been bipolar since the age of four.  In light of the Veteran's inconsistent reports, the Board does not find his assertions as to the onset of his psychiatric symptoms to be credible.  Moreover, prior to his claim, he did not relate his psychiatric problems to any in-service sexual assault.    

An October 1996 letter from Dr. Caloff notes the Veteran was seen for a series of eight session around 1986-1987 where he underwent hypnosis.  In a trance, the Veteran stated he was a highly trained and programmed assassin working for some governmental entity.  The report notes that although it could not be ruled out that the Veteran was indeed a victim of military mind control, as such practices have been verified to exist in documents recently obtained under the Freedom of Information Act, the Veteran's story most probably represented a screen memory for some kind of severe child abuse.  Screen memory refers to the tendency of a patient to recall innocuous or false incidents to keep from revealing more significant events to the therapist.  Furthermore, a February 1997 VA treatment record notes the Veteran's delusional episode may reflect a psychotic manifestation of his epilepsy disorder which has been a problem since childhood.  

Finally, medical professionals have also found the Veteran not to be a reliable historian.  An August 1994 VA report notes the Veteran claimed to be blind without being able to tell light from dark.  The Veteran began to behave in ways that were not consistent with blindness and inconsistencies were noted in the Veteran's reports of how and when his parents died, his occupation, where he moved from just prior to Seattle, and whether or not he had family members who were alive.  An expert on factitious disorder was called, who found the Veteran's presentation was consistent with either a factitious disorder or malingering.  Although the November 1994 VA examiner stated the Veteran was a reliable historian, the same examiner opined in the May 1995 VA psychiatric evaluation that the Veteran presented a convincing symptom picture complex, but "there are major questions in the patient's credibility."  The examiner elaborated stating when one reviews the November 1994 and April 1995 VA examinations, the symptom picture is extremely unusual and befuddling to most examiners.  However, if one incorporates the data provided by a September 1994 VA treatment record, there is a clearer picture of symptom fabrication for purposes of financial gain.  DSM-IV defines factitious disorder as intentional production or feigning of physical or psychological signs or symptoms.  "The motivation for the behavior to assume the sick role."  The examiner further explained that we only have the Veteran's description to state that he may have been assaulted.  There was no documentation that he was assaulted, and in fact, there are no actually records that he was ever incarcerated.  He was intelligent in medical fields and thus was able to produce a wide variety of symptoms at will.  There was considerable financial gain in him producing and retaining symptoms.  The examiner reiterated that the Veteran's symptoms appear to be motivated by financial gain.  Also, a December 2006 VA treatment record notes the "Veteran seems to enjoy playing games around his mental health and challenging his mental health providers to 'fix' him."  A January 2007 VA treatment record notes the Veteran is "[n]ot truthful in a number of areas; it's difficult to know what IS true."  

In fact, the records show inconsistent stories about parts of his life completely unrelated to his military service.  For example, when hospitalized in 1983, he was brought to the hospital by his father, and several of the early treatment records discuss his father remarrying while the Veteran was a teenager, and the Veteran states he returned to live with his father for a period of time after service.  In contrast, he told Dr. Krauss in 1998, supposedly while in hypnotherapy, that his father had died when he was a child and that he lived in a series of foster homes throughout adolescence.  He also told Dr. Krauss he went AWOL during service and was court-martialed because of this, a story unsubstantiated by the service personnel records described in more detail above.  He told the hospital in Rhode Island in 1989 that his father had committed suicide when he was a child.  He also said his wife and child had just died in an accident, but by the time of the 1995 VA examination, the ex-wife and 18-year-old son were alive and well, although he had not seen them in awhile.  

Although the Veteran has submitted statements from family members, purportedly to corroborate the Veteran's allegation of a sexual assault in-service, the fact that he behaved differently after service is not representative of a sexual assault.  Moreover, evidence of different behavior after service would be just one piece of evidence that might corroborate an assault, but, here, when faced with the Veteran's lack of credibility and changing story, the probative value of these lay statements is seriously diminished.

In addition to all of the above - the Veteran's allegations not being credible and the service records not providing corroboration - there is also no medical opinion linking any of the Veteran's psychiatric conditions to the alleged assault.  Although he has repeatedly stated his belief of such, and his statements have been recorded in his medical records, that does not constitute an opinion, but merely reporting what the Veteran states.  The Board is aware that a March 1995 VA treatment record notes the Veteran's current blindness had no physical basis and may be psychogenic, and conceivably has a relationship to sexual trauma in childhood and in the military.  The Board is also aware of a December 1998 letter from Dr. Krauss that notes while significant childhood and adolescent loss and trauma, is involved as an etiology of his mental health problems, the Veteran's military involvement significantly exacerbated these problems and his overall functioning and mental health severely deteriorated while he was in active military service.  As both the 1995 and 1998 opinions were based on the Veteran's reported history and the Board has found the Veteran not credible as discussed above, the Board finds these opinions to be of little probative value.  In fact, as described in more detail above at page 12, the Veteran provided Dr. Krauss in 1998 with a false pre-military history, as well as a false military history, so any supposed "deterioration" in his mental health during service is simply not credible.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. at 460- 61.  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski, 19 Vet. App. at 179. 

Instead, the Board finds the May 1995 psychiatric evaluation to be highly probative evidence as to whether the Veteran has a mental disorder attributable to a military sexual assault that is alleged to have occurred during active duty service.  The examination report included a review of the record and interview of the Veteran, and provided a complete rationale for the opinions.  As also discussed above, the examiner found there was a clearer picture of symptom fabrication for purposes of financial gain.  

Although treatment records show current diagnoses of alcohol dependence, service connection for alcohol dependence on a direct basis is precluded by law; therefore, service connection for alcohol dependence is not warranted.  38 C.F.R. § 3.301.  Furthermore, as explained above, the weight of the evidence shows no psychiatric or behavioral problems during service.   

Regarding the personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Because the weight of the evidence shows no psychiatric disease or injury during active service, stressful event during service, or even symptoms of a psychiatric disorder during service, a superimposed disease or injury during service is not shown; therefore, service connection for a personality disorder must also be denied.  

While the Board acknowledges the Veteran's assertion that an assault occurred in service, the Board finds there is nothing in the evidence to corroborate his allegations, and his statements are not credible or persuasive evidence to corroborate the alleged event.  The Board finds there is no credible, reliable, persuasive, or probative evidence in the record that the Veteran's in-service stressor occurred.  Accordingly, service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


